             Case 2:20-cv-02967-MMB Document 22 Filed 09/10/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN A. ABRAHAM, M.D.                                                    CIVIL ACTION

            v.                                                            NO. 20-2967

 THOMAS JEFFERSON UNIVERSITY, et
 al.

                                        ORDER RE: MOTION TO DISMISS

          For the reasons stated in the foregoing Memorandum, the Court will DENY the Motion to

Dismiss as to Plaintiff’s Title IX discrimination claim (count 1) and tortious interference with

business relations claim (count 6), and GRANT the Motion to Dismiss, with prejudice, as to

Plaintiff’s Title IX retaliation and remaining state law claims (counts 2–5).



                                                                            BY THE COURT:

                                                                            /s/ MICHAEL M. BAYLSON
                                                                            _______________________________
Dated: September 9, 2021                                                    MICHAEL M. BAYLSON, U.S.D.J.



o:\civil 20\20-2967 abraham v thom jeff univ\20210909 order re mtd.docx
